            Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 1 of 38




                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                  Chapter 15
    In re
                                                                  Case No. 20-33529 (DRJ)
    Calfrac Well Services Corp., et al.,1
                                                                  Joint Administration Requested
                    Debtors in a Foreign Proceeding


            VERIFIED PETITION FOR RECOGNITION AND CHAPTER 15 RELIEF

        A HEARING WILL BE CONDUCTED ON THIS MATTER AT A TIME TO
        BE DETERMINED BY THE COURT IN COURTROOM 400, 4th FLOOR, 515
        RUSK STREET, HOUSTON, TX 77002. IF YOU OBJECT TO THE RELIEF
        REQUESTED, YOU MUST EITHER APPEAR AT THE HEARING OR FILE
        A WRITTEN RESPONSE PRIOR TO THE HEARING. YOU MUST FILE
        AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE THIS
        WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE
        PETITION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A
        TIMELY RESPONSE, THE COURT MAY TREAT THE PLEADING AS
        UNOPPOSED AND GRANT THE RELIEF REQUESTED.

        Please note that on March 24, 2020, through the entry of General Order
        2020-10, the Court invoked the Protocol for Emergency Public Health or Safety
        Conditions.

        It is anticipated that all persons will appear telephonically and also may appear
        via video at this hearing.

        Audio communication will be by use of the Court’s regular dial-in number. The
        dial-in number is +1 (832) 917-1510. You will be responsible for your own long-
        distance charges. You will be asked to key in the conference room number.
        Judge Jones’ conference room number is 205691.

        Parties may participate in electronic hearings by use of an internet connection.
        The internet site is www.join.me. Persons connecting by mobile device will need
        to download the free join.me application.

        Once connected to www.join.me, a participant must select “join a meeting”. The
        code for joining this hearing before Judge Jones is “judgejones”. The next

1
        The Chapter 15 Debtors, along with the last four digits of each U.S. Debtor’s federal tax identification
number, where applicable, are as follows: Calfrac Well Services Corp. (“CWSC”) (1738), 12178711 Canada Inc.
(“Arrangeco”), Calfrac Well Services Ltd. (“Calfrac”) (3605), Calfrac (Canada) Inc. (“CCI”), and Calfrac Holdings
LP (“CHLP”) (0236).
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 2 of 38



      screen will have a place for the participant’s name in the lower left corner.
      Please complete the name and click “Notify”.

      Hearing appearances should be made electronically and in advance of the
      hearing. You may make your electronic appearance by:

      1) Going to the Southern District of Texas website;

      2) Selecting “Bankruptcy Court” from the top menu;

      3) Selecting “Judges’ Procedures & Schedules;”

      4) Selecting “view home page” for Judge David R. Jones;

      5) Under “Electronic Appearance,” select “Click here to submit Electronic
      Appearance;”

      6) Select “Calfrac Well Services Corp., et al.” from the list of Electronic
      Appearance Links; and

      7) After selecting “Calfrac Well Services Corp., et al.” from the list, complete
      the required fields and hit the “Submit” button at the bottom of the page.

      Submitting your appearance electronically in advance of the hearing will negate
      the need to make an appearance on the record at the hearing.

       Ronald P. Mathison, in his capacity as the foreign representative (the “Foreign

Representative” or the “Petitioner”) of the above-captioned debtors (collectively, the “Chapter

15 Debtors”), in a foreign reorganization proceeding (the “Canadian Proceeding”) under Section

192 of the Canada Business Corporations Act (the “CBCA”) currently pending before the Court

of Queen’s Bench of Alberta (the “Canadian Court”), respectfully submits this petition (the

“Petition”) seeking entry of an order, substantially in the form attached hereto as Exhibit A (the

“Recognition Order”), granting: (a) recognition by this Court of the Foreign Representative as

the Chapter 15 Debtors’ “foreign representative” as defined in § 101(24) of title 11 of the United

States Code (the “Bankruptcy Code”); (b) recognition of the Canadian Proceeding as a “foreign

main proceeding” pursuant to Bankruptcy Code §§ 1515, 1517, and 1520; (c) in the alternative,

recognition of the Canadian Proceeding as a “foreign non-main proceeding” pursuant to




                                                  2
          Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 3 of 38



Bankruptcy Code §§ 1515 and 1517; and (d) recognition of the Canadian Court’s orders in

connection with the Canadian Proceeding pursuant to Bankruptcy Code § 1521.2

                                     PRELIMINARY STATEMENT

        1.       Calfrac and all of its direct and indirect subsidiaries (collectively, the “Calfrac

Group”) provide specialized energy services to oil and natural gas producers in Canada, the United

States (“the “U.S.”), Russia and Argentina. The Calfrac Group’s services are focused primarily

on hydraulic fracturing, coiled tubing and cementing, but it also provides other well stimulation

services designed to increase the production of hydrocarbons from wells.

        2.       Calfrac is a public company whose common shares (the “Common Shares”) trade

on the Toronto Stock Exchange (“TSX”) under the symbol “CFW”. As of the date hereof, Calfrac

has 145,171,194 issued and outstanding Common Shares. Calfrac directly or indirectly controls

or owns all the other entities in the Calfrac Group, including all the Chapter 15 Debtors.

        3.       The Calfrac Group’s business was established in June 1999 in Calgary, and it began

operations with a single coiled tubing unit operating in Medicine Hat, Alberta in August 1999. By

December 31, 2001, Calfrac had expanded its fleet of equipment to seven fracturing spreads and

six coiled tubing units, and had established additional field stations in Red Deer and Grande

Prairie, Alberta. With the commencement of operations in Platteville, Colorado during 2002,

Calfrac began a period of significant international expansion in parallel with the continued growth

of its Canadian business. This international expansion continued with entries into the well

servicing markets of Russia (2005), Mexico (2007), Argentina (2008), Colombia (2011) and the

incremental expansion of its footprint in the US through to 2017.



2
        In support of the Petition, the Foreign Representative has filed contemporaneously herewith the Declaration
of Ronald P. Mathison in Support of Petition for Recognition and Chapter 15 Relief (the “Mathison Declaration”)
and the Declaration of Chris Simard in Support of Petition for Recognition and Chapter 15 Relief (the “Simard
Declaration”), which are incorporated herein by reference.



                                                           3
          Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 4 of 38



         4.       Calfrac’s entry into the foreign markets mentioned above was orchestrated by the

management team in Calfrac’s Calgary head office (the “Calgary Head Office”) and strategically

executed by deploying key management and/or operational personnel from Canada to the

respective foreign countries to oversee the establishment and implementation of the business

consistent with Calfrac’s financial and operating principles and procedures developed at the

Calgary Head Office.

         5.       As a response to recent challenges, related to both the COVID-19 pandemic and

the enduing OPEC oil price war (as more fully described below), the Chapter 15 Debtors initiated

the Canadian Proceeding in order to effectuate a recapitalization transaction (the

“Recapitalization Transaction”) that right-sizes their capital structure, reduces their annual

interest expenses, and increases their working capital and liquidity.

         6.       These chapter 15 cases (the “Chapter 15 Cases”)3 are brought in United States

Bankruptcy Court for the Southern District of Texas (this “Court”) in order to grant full force and

effect to any orders issued pursuant to the Canadian Proceeding, as well as grant the Chapter 15

Debtors emergency provisional relief that affords them the breathing room necessary to implement

the Recapitalization Transaction free from any enforcement actions or collection efforts against

their assets in the United States.

                                      JURISDICTION AND VENUE

         7.       The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334.

         8.       This case was properly commenced pursuant to Bankruptcy Code § 1504 by the

filing of a petition for recognition of the Canadian Proceeding under Bankruptcy Code § 1515.

         9.       This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(P).


3
         Concurrently with the filing of the Petition, the Petitioner filed the Motion for Order Pursuant to Bankruptcy
Rule 1015(b) Directing Joint Administration of Chapter 15 Cases, pursuant to which the Petitioner seeks joint
administration of the Chapter 15 Cases for procedural purposes only.



                                                             4
         Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 5 of 38



        10.    Venue is proper pursuant to 28 U.S.C. §§ 1410(1) and 1410(3).

        11.    The statutory bases for relief are Bankruptcy Code §§ 1504, 1515, 1517, 1520, and

1521.

                                        BACKGROUND

I.      The Foreign Representative

        12.    The Foreign Representative is the co-founder, the Executive Chairman and a

director of Calfrac, a Director and Chairman of CCI, and a director of Arrangeco. By virtue of

these roles, the Foreign Representative is fully aware of the Chapter 15 Debtors’ businesses and

financial affairs, has been closely involved in their restructuring efforts, and has a thorough

understanding of the Recapitalization Transaction contemplated under the Canadian Proceeding.

The Foreign Representative has been duly appointed as foreign representative by order of the

Canadian Court authorizing him to act in that capacity in respect of the Canadian Proceeding in

these Chapter 15 Cases and regarding the relief requested by this Petition.

II.     The Chapter 15 Debtors’ Structure

        13.    Calfrac.   Calfrac is a corporation amalgamated under the Alberta Business

Corporations Act, R.S.A. 2000, c. B-9, as amended (the “ABCA”). Calfrac is the parent entity in

the Calfrac Group and also the Canadian operating entity. As noted above, Calfrac is a public

company whose Common Shares trade on the TSX under the symbol “CFW”. As of the date

hereof, Calfrac has 145,171,194 issued and outstanding Common Shares.

        14.    CCI. CCI is a corporation incorporated under the ABCA, is fully-owned subsidiary

of Calfrac, and is the general partner of CHLP.




                                                   5
         Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 6 of 38



       15.     CHLP. CHLP is a partnership registered pursuant to the laws of the State of

Delaware. Calfrac holds 98.9% of the limited partnership units of CHLP and CCI holds the

remaining 1.1% of the limited partnership units. CHLP has no material assets and conducts no

operations, and its purpose was limited to the issuance of certain except in connection with the

issuance of the Second Lien Notes (as defined below).

       16.     CWSC. CWSC is a corporation incorporated pursuant to the laws of the State of

Colorado, U.S.A. CWSC is a fully owned subsidiary of Calfrac and acts as the United States

operating entity.

       17.     Arrangeco. Arrangeco is a corporation incorporated pursuant to the CBCA and is

a fully owned subsidiary of Calfrac. Arrangeco has no liabilities and no operations. It is

anticipated that as part of the Recapitalization Transaction, Arrangeco will amalgamate with some

or all of the corporations in the Calfrac Group.

III.   The Business and History of the Chapter 15 Debtors

       18.     The Calfrac Group is a leading independent global provider of specialized oilfield

services including fracturing, coiled tubing, cementing and other well stimulation services which

are designed to increase the production of hydrocarbons from wells. As noted above, the Calfrac

Group’s operations are currently conducted in Canada, the United States, Argentina, and Russia.

               (a)     The Calfrac Group’s Business Segments

       19.     Fracturing Services. The Calfrac Group’s primary service line in all jurisdictions

is fracturing. This segment is able to provide fracture stimulation services for both conventional

and unconventional (shale) wells and can deploy a wide range of fracturing fluid solutions as

required by the client’s well completion program. The Calfrac Group is estimated to have the

eighth largest fracturing services fleet (as measured by hydraulic horsepower capacity) in North

America, the third largest fracturing fleet in Canada by horsepower, and was the second largest

fracturing operator by revenue in Canada in 2019.

                                                    6
         Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 7 of 38



       20.     Coiled Tubing Services. Calfrac’s Coiled Tubing service line operates in Canada,

Argentina and Russia. In Canada, the segment’s primary focus is supporting the provision of

specialized fracturing services in Western Canada. Additionally, the segment provides some call-

out well service work, typically completed after a fracturing operation has been executed.

In Argentina and Russia, the segment is more stand-alone, and operates primarily as a well

servicing business, working on wells already on production as well as some post-fracturing

operations.

       21.     Cementing Services. The Calfrac Group only operates cementing services in

Argentina, although a number of employees with the group have extensive experience in

cementing in North America and other jurisdictions. In Argentina, the cementing segment provides

both primary cementing services (the process of securing and isolating a new well bore, by

pumping cement between the steel casing string and the rock formation around it) and remedial

cementing services (a process of conducting cementing operations on an already existing

wellbore).

               (b)    The Calfrac Group’s Business History

       22.     The Calfrac Group’s business was established in June 1999 in Calgary, and it began

operations with a single coiled tubing unit operating in Medicine Hat, Alberta in August 1999. By

December 31, 2001, Calfrac had expanded its fleet of equipment to seven fracturing spreads and

six coiled tubing units, and had established additional field stations in Red Deer and Grande

Prairie, Alberta.




                                                  7
         Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 8 of 38



       23.       With the commencement of operations in Platteville, Colorado during 2002,

Calfrac began a period of significant international expansion in parallel with the continued growth

of its Canadian business. This international expansion continued with entries into the well

servicing markets of Russia (2005), Mexico (2007), Argentina (2008), Colombia (2011) and the

incremental expansion of its footprint in the US through to 2017.

       24.       Described below are some additional relevant operational milestones to showcase

examples of how the Calfrac Group has grown, shifted and altered its activities in different regions,

in response to domestic oil and gas market conditions and the related demand for oilfield services,

among other factors:

                in 2005 the Calfrac Group opened a facility in Grand, Junction, Colorado, as well

                 as its fourth Canadian district office in Strathmore, Alberta;

                in 2007, the Calfrac Group opened an operating base in Edson, Alberta, and

                 acquired a Canadian competitor for approximately CAD$24.9 million;

                in 2009, the Calfrac Group: established operating bases in Dawson Creek, British

                 Columbia and Poza Rica, Mexico; acquired Pure Energy Services Ltd., a U.S.

                 competitor for approximately CAD$44.5 million; and acquired Century Oilfield

                 Services Inc., a Canadian competitor for approximately CAD$100 million;

                in 2010, the Calfrac Group established a presence in the Marcellus region in

                 Smithfield, Pennsylvania and the Bakken region in Williston, North Dakota;

                in 2012 the Calfrac Group opened facilities in Smithfield, Pennsylvania and

                 Williston, North Dakota;

                in 2013, the Calfrac Group acquired certain assets of Mission Well Services, LLC,

                 a U.S. competitor, for approximately CAD$150.5 million, including its Eagle Ford

                 basin operating base in San Antonio, Texas;



                                                     8
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 9 of 38



                in 2015, the Calfrac Group withdrew from Colombia and established operating

                 bases at Kindersley, Saskatchewan and Comodoro Rivadavia, Argentina;

                in 2016, the Calfrac Group temporarily suspended its activities out of its Medicine

                 Hat, Alberta, and San Antonio, Texas operating facilities;

                in 2017, the Calfrac Group closed all its operations in Mexico and established an

                 operating base in Artesia, New Mexico serving the Permian Basin;

                in 2019, the Calfrac Group acquired equipment and spare parts from an Argentine

                 competitor for approximately $17.3 million and sold its operating base in

                 Platteville, Colorado in the fourth quarter of 2019; and

                in 2020, the Calfrac Group temporarily reduced personnel in San Antonio, Texas

                 and Artesia, New Mexico to non-operational levels.

       25.       As noted above, Calfrac’s entry into the foreign markets mentioned above was

orchestrated by the management team in the Calgary Head Office and strategically executed by

deploying key management and/or operational personnel from Canada to the respective foreign

countries to oversee the establishment and implementation of the business consistent with

Calfrac’s financial and operating principles and procedures developed at the Calgary Head Office.

       26.       As the challenges to the global energy markets evolved over recent years, the

opportunities for growth in certain markets declined and the Calfrac Group’s management team in

Calgary took steps to rationalize its global operating footprint by allocating equipment and

resources to regions and services with relatively superior field activity and operating margins, as

evidenced by: the closure of operations in Colombia in 2015, Mexico in 2017 and Platteville,

Colorado in 2019; the temporary reduction of personnel in San Antonio, Texas and Artesia, New

Mexico to non-operational levels in 2020; the cessation of cementing operations in Canada in 2010

and the U.S. in 2016; and the cessation of coiled tubing services in the U.S. in 2016.



                                                     9
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 10 of 38



       27.       The Calfrac Group’s ability to reallocate equipment and operating personnel to

more economically favourable operating areas with relatively low investment is key to its business

model. However, the Calfrac Group maintains, and intends to further maintain, its nerve center

and corporate decision-making in Canada.

       28.       The structure of the Calfrac Group, specifically its presence in both Canada and the

United States, provides a number of benefits to its stakeholders. Customers benefit from lessons

learned and innovations uncovered in basins where they have no presence, and this knowledge

transfer can significantly improve the learning curve for the Calfrac Group’s customers that in

many cases depend on service companies for new ideas. For investors, the ability to cost-

efficiently reposition assets to economically favourable operating areas is a valuable one and

cannot be replicated by unaffiliated entities at the same cost in aggregate. Additionally, having a

presence in multiple basins can be a source of new business as producers expand into new areas.

Finally, a number of the processes the Calfrac Group has embraced are only possible due to its

overall scale.     Implementing the Calfrac Group’s scope of Quality, Health, Safety, and

Environment (“QHSE”) processes and procedures and other administrative support systems do

not represent a compelling investment for smaller, basin-specific service companies. The size and

breadth of the operations of the Calfrac Group allow it to bring these best-in-class approaches to

all of its operating areas, which are generally not actionable by smaller competitors who lack the

global experience and scalability of the Calfrac Group.

                 (c)    The Calgary Head Office

       29.       All legal strategy and direction for all of the entities in the Calfrac Group is

centralized in the Calgary Head Office. Similarly, supply chain strategy and decisions for the

entire Calfrac Group are centralized in the Calgary Head Office.




                                                    10
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 11 of 38



       30.       All of the following policies, procedures, operating manuals and operating practices

are developed, updated and administered in the Calgary Head Office, and are applied across all the

Calfrac Group entities:

                Human Resources – including employee policies and procedures, benefits,

                 wellness, confidentiality and privacy policies;

                Corporate Accounting policies;

                Code of Ethics;

                Corporate Standards;

                Information and Telecommunications policies and procedures;

                Engineering and Technology policies and procedures, including lab safety, training

                 and development, and product development; and

                Marketing and Communications policies and procedures.

       31.       The global QHSE functions for all of the entities in the Calfrac Group are

centralized in Calgary, at the Calgary Head Office. Among other things, the QHSE department of

Calfrac is responsible for developing and implementing QHSE policies and procedures to ensure

that the Calfrac Group’s equipment is maintained and operated in a standardized fashion to ensure

consistent, safe, efficient and effective operations across the Calfrac Group’s operating divisions.

       32.       All technology and information systems are designed and implemented by the

information systems management team, who are all located in the Calgary Head Office. Calfrac’s

information systems team has recently led the implementation of a cloud-based enterprise-resource

planning system in the Canadian, US and Argentina divisions in order to provide greater

transparency, reliability, efficiency and control over financial and operational data to facilitate the

centralized decision-making structure of the Calfrac Group.




                                                    11
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 12 of 38



       33.       Research and development is a key business priority for the Calfrac Group, and has

been a major contributing factor to our success in the market and against our competitors. Calfrac

Group’s main research and development laboratory facility (the “Calgary R&D Lab”) is based in

Calgary. The Calgary R&D Lab develops and tests technologies and fluid systems for the benefit

of all of the entities in the Calfrac Group. Accordingly, the Calfrac Group has developed

significant intellectual property related to its business operations, with patents and trademarks held

and pending in Canada and the US. The patents and trademarks are all held by Calfrac. Calfrac

authorizes the other entities in the Calfrac Group to utilize this valuable intellectual

property. None of the Calfrac Group’s patents or trademarks are held by the U.S. entities in the

Calfrac Group. The use of this intellectual property is critical to the ongoing business operations

of Calfrac and CWSC.

IV.    Summary of the Chapter 15 Debtors’ Capital Structure

       34.       The Credit Facility. Calfrac, as borrower, is party to an Amended and Restated

Credit Agreement dated April 30, 2019 (the “Credit Agreement”).                HSBC Bank Canada

(“HSBC”) is the Lead Arranger, Sole Bookrunner and Administration Agent pursuant to the Credit

Agreement (in these capacities, the “First Lien Agent”). The lenders (the “First Lien Lenders”)

party to the Credit Agreement are:

                HSBC;

                ATB Financial;

                Royal Bank of Canada;

                Canadian Imperial Bank of Commerce;

                Export Development Canada; and

                The Bank of Nova Scotia.




                                                   12
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 13 of 38



       35.     CWSC and CHLP (by its general partner CCI) have guaranteed Calfrac’s

obligations under the Credit Agreement.       The Credit Agreement provides Calfrac with a

$40 million operating credit facility and a $335 million syndicated credit facility. As a result of

the borrowing base calculation under the Credit Agreement, Calfrac’s current availability under

the Credit Agreement is approximately $233.8 million and the amount currently outstanding is

approximately $173.5 million. The First Lien Lenders have a first-ranking security interest in all

of the assets of Calfrac, CWSC and CHLP (by its general partner CCI), to secure those parties’

respective obligations as borrower and guarantors in connection with the Credit Agreement.

       36.     It is anticipated that the Canadian Proceeding and the Recapitalization Transaction

contemplated thereunder will not compromise or affect the First Lien Lenders, and that Calfrac

will continue to perform all of its obligations under the Credit Agreement in the ordinary course

of business.

       37.     The Second Lien Notes. CHLP (by its general partner CCI), as issuer, is party to

an Indenture dated February 14, 2020 (the “Second Lien Note Indenture”). Pursuant to the

Second Lien Note Indenture, CHLP issued 10.875% Second Lien Secured Notes (the “Second

Lien Notes”) due in 2026, in the principal amount of $120,000,100. Wilmington Trust, National

Association, is the trustee and collateral agent in the U.S. pursuant to the Second Lien Note

Indenture (the “Second Lien Note Trustee”). Computershare Trust Company of Canada is the

collateral agent in Canada. Calfrac and CWSC have guaranteed CHLP’s obligations under the

Second Lien Note Indenture. The Second Lien Note Trustee has a second-ranking security interest

in all of the assets of CHLP (by its general partner CCI), Calfrac and CWSC, to secure those

parties’ respective obligations as issuer and guarantors in connection with the Second Lien Note

Indenture.




                                                  13
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 14 of 38



       38.     The Second Lien Notes were issued by CHLP in connection with an exchange offer

whereby CHLP issued a $120,000,100 principal amount of the Second Lien Notes in exchange for

a $218,182,000 principal amount of unsecured notes (the “Exchange Offer”).

       39.     Interest payments under the Second Lien Notes are due semi-annually in arrears on

March 15 and September 15. CHLP (by its general partner CCI) duly made the March 15, 2020

interest payment, in the amount of approximately $1,123,750.

       40.     It is anticipated that the Canadian Proceeding and the Recapitalization Transaction

contemplated thereunder will not compromise or affect the holders of the Second Lien Notes (the

“Second Lien Noteholders”), and that CHLP (by its general partner CCI) will continue to perform

all its obligations under the Second Lien Note Indenture, in the ordinary course of business.

       41.     The 1L/2L Intercreditor Agreement. Calfrac, CWSC and CHLP (by its general

partner CCI), are parties with the First Lien Agent and the Second Lien Note Trustee, to a February

14, 2020 Intercreditor and Priority Agreement (the “1L/2L Intercreditor Agreement”). Pursuant

to the 1L/2L Intercreditor Agreement, the parties thereto have agreed, among other things, that:

(a) all the security held by the First Lien Agent (the “First Lien Security”) shall rank senior in

priority to all the security held by the Second Lien Note Trustee (the “Second Lien Security”);

and (b) neither the Second Lien Note Trustee nor any Second Lien Noteholder is entitled to take

any enforcement action under the Second Lien Security until at least 180 days after the Second

Lien Note Trustee has given the First Lien Agent a notice of the occurrence of an event of default

under the Second Lien Note Indenture.




                                                  14
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 15 of 38



       42.     The Unsecured Notes. CHLP (by its general partner CCI), as issuer, is party to an

Indenture dated May 30, 2018 (the “Unsecured Note Indenture”). Pursuant to the Unsecured

Note Indenture, CHLP (by its general partner CCI) issued 8.50% Senior Unsecured Notes

(the “Unsecured Notes”) due in 2026, in the principal amount of $650 million. Wells Fargo Bank,

National Association, is the trustee pursuant to the Unsecured Note Indenture (the “Unsecured

Note Trustee”). Calfrac and CWSC have guaranteed the issuer’s obligations under the Unsecured

Note Indenture. There are $431,818,000 in principal amounts of Unsecured Notes outstanding,

after giving effect to the Exchange Offer.

       43.     Interest payments under the Unsecured Notes are due semi-annually in arrears on

June 15 and December 15. CHLP (by its general partner CCI) deferred making the June 15, 2020

interest payment, in the amount of $18,352,265. Pursuant to the Unsecured Note Indenture, there

is a 30-day grace period during which CHLP (by its general partner CCI) can make the interest

payment, to avoid committing an event of default under the Unsecured Note Indenture. Non-

payment of the interest payment prior to the expiry of the grace period would result in cross-

defaults under the Credit Agreement and the Second Lien Note Indenture.




                                                15
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 16 of 38



       44.     Given the pendency of the Canadian Proceeding and the Recapitalization

Transaction contemplated thereunder, and to preserve the Calfrac Group’s liquidity, CHLP (by its

general partner CCI) has determined not to make the interest payment prior to the expiry of the

grace period on July 15, 2020. It is for this reason that the Chapter 15 Debtors have asked the

Canadian Court to grant a stay of enforcement proceedings and a direction that the grace period

for the payment of the interest payment due on June 15, 2020 under the Unsecured Note Indenture

(along with all other grace periods or limitation periods), be deemed to be tolled and extended for

the duration of the stay of proceedings, subject to further order of the Canadian Court. For the

same reason, the Foreign Representative seeks the relief requested herein. Such relief would

preserve the fair and equitable treatment among all the Calfrac Group’s stakeholders, while the

Canadian Proceeding and the Recapitalization Transaction contemplated thereunder are in process.

       45.     It is anticipated that the Canadian Proceeding and the Recapitalization Transaction

contemplated thereunder will compromise or affect the holders of the Unsecured Notes (the

“Unsecured Noteholders”), and accordingly that the Unsecured Noteholders will be asked to vote

to approve the arrangement to be proposed before the Canadian Court in the Canadian Proceeding

to effectuate the Recapitalization Transaction (the “Arrangement”).

       46.     Equity. The authorized share capital of Calfrac consists of an unlimited number of

Common Shares. As of the date hereof, Calfrac has 145,171,194 issued and outstanding Common

Shares, 9,858,981 stock options and 890,770 equity-based performance shares units outstanding.

       47.     It is anticipated that the Canadian Proceeding and the Recapitalization Transaction

contemplated thereunder will compromise or affect the holders of the Common Shares (the

“Common Shareholders”), and accordingly that the Common Shareholders will be asked to vote

to approve the Arrangement.




                                                  16
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 17 of 38



       48.     There are multiple large Common Shareholders who are currently engaged with the

Calfrac Group regarding the Arrangement and Recapitalization Transaction, all of whom are

expected to be supportive of the transactions contemplated thereunder. In the aggregate, those

Common Shareholders hold approximately 38.0% of the Common Shares (including the Calfrac

board of directors (the “Board”) and management, who are supportive and who collectively hold

approximately 4%).

V.     Market Challenges and Recent Issues

               (a)     Challenges in the Global Energy Market, and in particular, the
                       Oilfield Services Industry

       49.     Global energy markets have been experiencing numerous industry challenges,

including significant downward pressure on commodity prices, in recent years. Very recently,

beginning in the first quarter of 2020, global energy markets and commodity prices have suffered

precipitous declines due to material oversupply as a result of both a historic and unprecedented

drop in demand as a result of the global COVID-19 crisis, as well as the price war between the

OPEC+ countries, including Saudi Arabia and Russia.

       50.     Severely depressed energy prices have resulted in oil and gas exploration and

production companies, who are the Calfrac Group’s customers, materially reducing their capital

expenditure budgets. These capital expenditure reductions have in turn resulted in a precipitous

decline in the demand for oilfield services, and in particular fracturing services, which accounts

for greater than 90% of the Calfrac Group’s revenues. The combined effects of depressed

commodity prices, reduced capital spending by oil and gas producers and resulting excess well

servicing equipment has created an intensely competitive environment within the oilfield services

market. These factors have collectively created unsustainable pricing and activity levels in the

oilfield services industry that have directly and negatively impacted the revenues and profitability

of oilfield service companies like the Calfrac Group and its competitors.



                                                  17
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 18 of 38



               (b)     Challenges Specific to the Western Canadian Energy Market

       51.     These challenges have been particularly amplified in Western Canada, and have

had a materially greater negative impact in this market since 2014. While Western Canadian

energy producers compete to sell their products in an integrated global market, a number of factors

disadvantage them against their global, and particularly their U.S., competitors.

       52.     Because of a lack of new and expanded pipeline egress capacity from Western

Canada, and the resulting limited export market access, Western Canadian oil and natural gas

producers have experienced lower pricing relative to other North American and global markets

over the past decade. The price differential per barrel for Western Canadian crude versus West

Texas Intermediate has been as high as $47 (in October 2018) in the last few years. Natural gas

prices in Alberta and British Columbia have also been very constrained in recent years.

       53.     This has compromised the ability of Western Canadian energy producers to operate

profitably and attract capital for growth, relative to their U.S. peers. The capital budgets of

Western Canadian oil and gas producers have been reduced more severely and negatively relative

to other markets, particularly the U.S. This has resulted in greater negative impacts on oilfield

services activity in Western Canada relative to the U.S.

       54.     As is described in greater detail below, these market dynamics have required the

Calfrac Group to continue executing on its strategy of flexibly allocating its field workforce and

equipment to its most active and profitable operating areas. This allocation has resulted in Calfrac

moving assets out of a structurally impaired Canadian marketplace and consistently growing its

presence in a number of basins in the U.S. This continuous reallocation of assets has allowed the

Calfrac Group to maintain acceptable financial performance and a strong market position in

Canada, while executing a lower-cost growth strategy in the U.S., focused on gaining scale in

specific markets while managing client risk prudently.



                                                  18
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 19 of 38



       55.     The various proposals currently in progress to increase Western Canadian oil

producers’ access to international markets (including the TMX and Keystone XL pipeline

expansions) are anticipated to improve Calfrac’s Western Canadian customers’ relative

competitiveness and the returns available to oilfield services companies in Canada, but the timing

and magnitude of these developments remain uncertain. Should the demand for pressure pumping

services in Western Canada grow materially as a result of improved market access and cash flow

for produced commodities, the Calfrac Group in its current configuration retains the ability to

redeploy a significant amount of assets to ensure balance in the marketplace, without requiring

significant capital outlays.

               (c)     Recent Events

       56.     Due to the COVID-19 global pandemic and the ensuing OPEC oil price war, oil

prices fell to historic lows, including negative prices in certain markets, and as a result, well

completion activity in North America declined by almost 90% and was completely shut down in

Argentina by a mandatory government decree. By way of illustration, the number of active

fracturing fleets in the US fell from 317 as of the first week of March 2020 to a low of 45 active

fleets during the weeks of May 15 and May 22. In addition, the total U.S. and Canadian rig counts

as of on or around July 3, which are proxies for future demand for the Calfrac Group’s services in

those markets, were at or near all-times lows of 263 and 18, respectively.




                                                  19
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 20 of 38



        57.    For the Calfrac Group, this meant a severe reduction in work was experienced in a

matter of a few weeks after the Exchange Offer. In North America, from a high of 18 active

fracturing fleets in the first quarter of 2020, only one fracturing fleet was generating revenue at

points in the month of May. In Argentina, all of the Calfrac Group’s operations were shut down

by a mandatory governmental decree. In Russia, the Calfrac Group was able to manage the

COVID-19 restrictions without materially affecting ongoing operations, however, this activity was

insufficient to overcome the pricing and activity declines experienced by the rest of the Calfrac

Group’s operating divisions.

        58.    For the Calfrac Group, this material degradation of global industry fundamentals

has created a challenging liquidity position where the current capital structure is no longer tenable.

Prior to these events, the Calfrac Group had been aware of the risks of elevated debt levels and in

response had devised a multi-year plan to address this issue, in advance of the 2026 maturities of

its debt instruments. In spite of the challenges the industry has faced since late 2014, the Calfrac

Group felt it was in a position to reduce its debt level over the medium- to long-term, and would

be able to withstand a normal, cyclical downturn during that process. What was not contemplated

or foreseeable was the scale of reduction in the business in a matter of weeks as a result of the oil

market collapse caused by COVID-19 and the OPEC price war, and the consequent impacts on

liquidity.

        59.    These challenges have resulted in, among other things, a capital structure and

liquidity position that is no longer sustainable in light of the Company’s operating income, and

inadequate financial flexibility for the Calfrac Group to effectively advance its business going

forward.




                                                   20
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 21 of 38



VI.    The Recapitalization Transaction

       60.      The Calfrac Group, with the assistance of its financial and legal advisors,

proactively undertook a financial structure review process, in consultation with certain of its key

stakeholders, with a view to improving the Calfrac Group’s capital structure and access to

liquidity, addressing the Calfrac Group’s leverage, strengthening its financial position and

maximizing value for its stakeholders.

       61.      In early 2020, Chapter 15 Debtors engaged their legal advisors (Bennett Jones LLP

in Canada and Latham & Watkins, LLP in the U.S.) and their financial advisors (RBC Capital

Markets and Tudor, Pickering, Holt & Co. in Canada and Perella Weinberg Partners LP in the

U.S.) to assist them in developing the Recapitalization Transaction, which has the goals of: (a)

right-sizing the Chapter 15 Debtors’ capital structure, (b) reducing their annual interest expenses,

and (c) increasing the their working capital and liquidity.

       62.      The stakeholders who are proposed to be affected by the Arrangement are the

holders of the Unsecured Notes and holders of the Common Shares (collectively hereinafter

referred to as the “Affected Securityholders”). To advance the Recapitalization Transaction, the

Calfrac Group and its advisors have engaged in discussions with the Affected Securityholders,

other stakeholders, and their respective representatives. Based on the size and nature of the

obligations owed to the Affected Securityholders and the composition of the Affected

Securityholders, the Chapter 15 Debtors and their Foreign Representative believe that an

arrangement is required to implement the Restructuring Transaction and that a consensual

Recapitalization Transaction will provide the best opportunity for the Calfrac Group to achieve a

sustainable capital structure, and to preserve and maximize current and future value for all its

stakeholders.




                                                   21
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 22 of 38



       63.       While exact details of the Recapitalization Transaction are still subject to discussion

with the engaged group of Affected Securityholders, it is contemplated that the Recapitalization

Transaction will have the following core elements.

       64.       It is contemplated that the Recapitalization Transaction will not affect or

compromise the following stakeholders:

                the Calfrac Group’s secured creditors (the First Lien Lenders and the Second Lien

                 Noteholders, both as defined below);

                the Calfrac Group’s customers;

                the Calfrac Group’s employees; and

                the Calfrac Group’s trade creditors.

       65.       The Recapitalization Transaction is expected to significantly reduce the Calfrac

Group’s outstanding indebtedness, to reduce annual cash interest payments and increase liquidity

and working capital so that the business can operate sustainably. Specifically, the Recapitalization

Transaction, as it is currently contemplated, will, among other things, reduce the Calfrac Group’s

total debt by approximately $431,818,000 million and reduce its annual cash interest payments by

approximately $36,704,530.

       66.       Following completion of the Recapitalization Transaction (which is anticipated to

include an amalgamation of certain parties to this Action), it is expected that the realizable value

of the Calfrac Group’s assets will not be less than the aggregate value of their liabilities and stated

capital, and that the members of the Calfrac Group will be able to meet their obligations as they

become due.




                                                     22
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 23 of 38



       67.     Following a consideration of various alternatives in consultation with its financial

and legal advisors, the Calfrac Group are of the view that the proposed Recapitalization

Transaction is the best available option in the circumstances and is in the best interests of the

Calfrac Group and its stakeholders.

       68.     The Calfrac Group and its advisors continue to work with its stakeholders to

advance and finalize the terms of the Recapitalization Transaction. There has been substantial

progress made in discussions with the key stakeholders to date. With the benefit of the Preliminary

Interim Order entered by the Canadian Court, the Chapter 15 Debtors and the Foreign

Representative believe that the parties will be able to finalize definitive agreements in the short

term, after which the Calfrac Group intends to bring an application for an Interim Order under the

CBCA, seeking authority to call meetings of its Affected Securityholders, to vote on the

Arrangement.

       69.     Importantly, the First Lien Lenders support the current process. In this regard, the

First Lien Lenders confirmed on July 10, 2020 that, to the extent that the commencement of the

Canadian Proceeding is an event of default under the Credit Agreement, such event of default has

been waived.

VII.   The Chapter 15 Debtors’ Connections to the United States and to Canada

       70.     The Calfrac Group’s business is fully integrated, with the “nerve center” for the

entire group based in Calgary, Canada. A strong majority of the Chapter 15 Debtors’ directors

and/or executive officers are all residents of Calgary or the surrounding areas and perform their

duties out of the Calgary Head Office. Only six out of the twenty-one Chapter 15 Debtors’

directors and/or executive officers are not residents of Calgary and do not typically perform their

duties exclusively out of the Calgary Head Office.




                                                  23
         Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 24 of 38



        71.      Furthermore, as stated above, all legal strategy and direction for all of the entities

in the Calfrac Group, all supply chain strategy and direction decisions, and most global QHSE

functions, technology and information systems, and research and development activity is

centralized at the Calgary Head Office. Additionally, the authority to submit bids or enter into

binding agreements with the Calfrac Group’s customers and counterparties resides in Calgary.

        72.      Still, the Calfrac Group’s operations in the United States are significant. The

Calfrac Group maintains an office in Houston, Texas (out of which the Chief Operating Officer of

Calfrac, CCI, CWSC, and CHLP operates in addition to the Calgary Head Office) and, as stated

above, conducts extensive operations in the United States.

        73.      Both in terms of fracturing horsepower count4 and revenue, there have been

fluctuation from year to year as between Canada and the US, as the Calfrac Group has redeployed

equipment to respond to changing markets. 2019 was the end-of-year quarter with the highest

percentage horsepower deployed in the US as compared to Canada, and 2010 was the lowest. In

2010, Canada represented 51.0% of horsepower, and the US represented 49.0%. The Calfrac

Group’s current horsepower breakdown as between all countries for the final quarter of 2019 is as

follows:


                        (as measured in Q4)    Canada     USA         Russia     Argentina

                       Horsepower (2019)        271,950     923,450    77,000      137,750

                       Percentage               19.29%      65.49%      5.46%        9.76%




4
        Horsepower is a leading measurement of an entity's operational size in the fracturing industry. It measures
the pumping capacity of a particular company's aggregate fracturing operations.



                                                          24
         Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 25 of 38



         74.      In comparing revenue for the years 2010 to 2019, 2019 was the year with the highest

percentage revenue coming from the US as compared to Canada, and 2010 was the lowest. In

2010 Canada represented 62.7% of revenue as between the US and Canada, and the US only

37.3%. In 2019 Canada represented 29.9% of revenue as between the US and Canada, and the US

70.1%. The current breakdown of gross revenue as between all countries as at December 31, 2019

is as follows.

                 (in thousands of Canadian dollars)     Canada          USA         Russia     Argentina


                 Revenue (2019)                         397,583         930,404     105,807    187,161

                 Percentage                             24.5%           57.4%       6.5%       11.5%

         75.      Additionally, the charts below, in the order presented, show: (a) the current

breakdown of where the Calfrac Group’s North American coiled tubing5 and cementing equipment

units6 currently reside as between all countries of operation for the final quarter of 2019, and (b)

the numbers of each type of unit in all countries, as measured at the end of the year, from 2010 to

2019.


                           (as measured in Q4)    Canada          USA           Russia     Argentina

                     Coiled Tubing (2019)                14               1          7             6

                     Percentage                        50%         3.57%          25%         21.42%




                     Cementing (2019)                      0              5          0             14

                     Percentage                          0%        26.32%            0        73.68%




          Coiled Tubing Units         2010            2012     2013      2014     2015      2016    2017

5
        Coil tubing units are mobile service rigs that assist with fracturing and can also execute a number of stand-
alone well servicing operations, including removal of downhole equipment and debris, such as sand, from the wellbore
6
         Cementing units pump cement slurry downhole which, when dry, provide isolation between the wellbore and
the outside rock, particularly to prevent the ingress of unwanted water into the production stream and to isolate fresh
water zones from hydrocarbon streams.



                                                             25
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 26 of 38



                                         2011                                              2018   2019


                       Canada     22     21     21      21     17     18     13     15     14     14

                  United States   -      1      -       7      5      5      5      1      2      1

                        Russia    6      6      7       7      7      7      7      7      7      7

                        Mexico    -      -      -       -      1      1      1      1      -      -

                      Argentina   1      1      1       3      6      6      6      6      6      6

        Cementing Units           2010   2011   2012    2013   2014   2015   2016   2017   2018   2019

                       Canada     6      5      1       -      -      -      -      -      -      -

                  United States   7      9      12      18     18     18     11     9      10     5

                        Mexico    3      2      2       2      2      2      1      1      -      -

                      Argentina   5      5      5       7      8      8      13     13     13     14

                      Columbia    -      2      6       4      3      3      -      -      -      -



       76.     As shown, most of the coiled tubing units are currently in Canada, and all of the

cementing units, although not active, are currently in the US. The distribution and number of units

has varied significantly over the years to respond to demand, and is another example of the

flexibility the Calfrac Group exercises to optimize profitability.

VIII. The Chapter 15 Cases

       77.     To protect the Chapter 15 Debtors from actions in the U.S., whether against U.S.

assets or otherwise, and to ensure recognition and enforcement in the U.S. of the Canadian Court

orders in connection with the Canadian Proceeding, the Foreign Representative has filed these

Chapter 15 Cases with this Court seeking: (a) recognition by this Court of the Foreign

Representative as the Chapter 15 Debtors’ “foreign representative” as defined in § 101(24) of the

Bankruptcy Code; (b) recognition of the Canadian Proceeding as a “foreign main proceeding”

pursuant to Bankruptcy Code §§ 1515, 1517, and 1520; and (c) recognition of the Canadian Court’s

orders in connection with the Canadian Proceeding pursuant to Bankruptcy Code § 1521.




                                                       26
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 27 of 38



       78.     Congress enacted chapter 15 to ensure that a U.S. bankruptcy court can recognize

and enforce actions and orders of a foreign court in a restructuring proceeding undertaken in a

jurisdiction where the debtor has its “center of main interests” (“COMI”) or an “establishment.”

Chapter 15 provides for both the granting of provisional relief during the pendency of the foreign

proceeding, such as application of § 362 to U.S. assets, and recognition and enforcement in the

U.S. of any orders entered in the foreign proceeding.

       79.     Here, the Chapter 15 Debtors’ corporate headquarters, the residence of a large

majority of their directors’ and/or executive officers, as well as their strategic and operational

decision-making authority are all centered in Calgary, Canada, thereby establishing Canada as

their COMI. Furthermore, each of the Chapter 15 Debtors has an “establishment” in Canada as,

among other things: (a) all employees and/or officers of the Chapter 15 Debtors ultimately report

directly or indirectly to an officer or manager in Canada; (b) the majority of the Chapter 15

Debtors’ directors and officers reside and work in Canada; and (c) the Calgary Head Office handles

the majority of the Chapter 15 Debtors’ core administrative and corporate functions, without which

the Chapter 15 Debtors would be unable to operate.

                                    RELIEF REQUESTED

       80.     By this Petition, the Foreign Representative respectfully requests that the Court

enter an order: (a) granting recognition by this Court of the Foreign Representative as the Chapter

15 Debtors’ “foreign representative” as defined in Bankruptcy Code § 101(24); (b) granting

recognition of the Canadian Proceeding as a “foreign main proceeding” pursuant to Bankruptcy

Code §§ 1515, 1517, and 1520 with respect to the Chapter 15 Debtors; (c) in the alternative,

granting recognition of the Canadian Proceeding as a “foreign non-main proceeding” pursuant to

Bankruptcy Code §§ 1515 and 1517; and (d) recognizing and enforcing the orders of the Canadian

Court in connection with the Canadian Proceeding pursuant to § 1521.



                                                  27
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 28 of 38



                                      BASIS FOR RELIEF

       81.     Congress designed chapter 15 to protect assets and other interests in the U.S. for

parties having commenced restructuring proceedings in a foreign jurisdiction. Relief under chapter

15 prevents dismemberment of U.S. or non-U.S. businesses through actions commenced in the

U.S. and avoids disruptions that otherwise could derail a party’s foreign restructuring.

       82.     Consistent with these principles, the Foreign Representative commenced the

Chapter 15 Cases to obtain full recognition and enforcement of the Canadian Proceeding.

The Foreign Representative anticipates the U.S. proceedings will complement the Chapter 15

Debtors’ primary proceedings in Canada and ensure the effective and efficient administration of

their restructuring.   The Foreign Representative submits that recognition of the Canadian

Proceeding will allow the Chapter 15 Debtors to restructure in the most efficient manner.

I.     The Canadian Proceeding is a Foreign Proceeding

       83.     Bankruptcy Code § 101 (23) defines a “foreign proceeding” as: “a collective

judicial or administrative proceeding in a foreign country, including an interim proceeding, under

a law relating to insolvency or adjustment of debt in which proceeding the assets and affairs of the

debtor are subject to control or supervision by a foreign court, for the purpose of reorganization or

liquidation.” 11 U.S.C. § 101(23).




                                                   28
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 29 of 38



        84.     Courts rely on a seven-factor test to determine whether a proceeding constitutes a

“foreign proceeding.” Specifically, a “foreign proceeding” must be a proceeding: (a) in which

“acts and formalities [are] set down in law so that courts, merchants and creditors can know them

in advance, and apply them evenly in practice;” (b) that has either a judicial or an administrative

character; (c) collective in nature, in that it considers the rights and obligations of all creditors; (d)

located in a foreign country; (e) authorized or conducted under a law related to insolvency or the

adjustment of debt, even if the debtor that has commenced such proceedings is not actually

insolvent; (f) in which the debtor’s assets and affairs are subject to the control or supervision of a

foreign court or other authority competent to control or supervise a foreign proceeding; and (g) for

the purpose of reorganization or liquidation. See In re Betcorp Ltd., 400 B.R. 266, 277 (Bankr. D.

Nev. 2009); see also In re Overnight and Control Commission of Avanzit, S.A., 385 B.R. 525, 533

(Bankr. S.D.N.Y. 2008) (discussing factors).

        85.     As further supported by the facts discussed in the Mathison and Simard

Declarations, the Chapter 15 Debtors’ proceeding in the Canadian Court, commenced to

restructure the Chapter 15 Debtors’ financial obligations, constitutes a “foreign proceeding” under

the aforementioned test.

        86.     First, the Company commenced the Canadian Proceeding pursuant to § 192 of the

CBCA, a law relating to adjustment of debts that specifically allows corporations to “apply to a

court for an order approving an arrangement” that would “effect a fundamental change in the

corporation.” See CBCA § 192.3.

        87.     Second, the proceeding is “judicial,” having commenced before the Canadian

Court, which has the power to enter “any interim or final order it thinks fit.” See CBCA § 192.4.




                                                     29
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 30 of 38



       88.     Third, the Canadian Proceeding is collective in nature, considering all creditors’

rights. Indeed, all creditor classes in the Canadian Proceeding either are unimpaired or impaired

and entitled to participate in the proceedings.

       89.     Fourth, the Canadian Court is located in Alberta, Canada.

       90.     Fifth, as described above, the CBCA is a Canadian law governing, among other

things, corporate restructuring, as contemplated by the Canadian Proceeding.

       91.     Sixth, the Canadian Court supervises the Chapter 15 Debtors’ assets and affairs

during the pendency of the Canadian Proceeding, as any party-in-interest seeking to object to the

Arrangement may appeal to, and obtain relief from, the Canadian Court.

       92.     Finally, the Canadian Proceeding has one objective: the restructuring of the

Chapter 15 Debtors. The Chapter 15 Debtors intend to submit, pursuant to the CBCA, a plan of

arrangement implementing the Recapitalization Transaction, which will provide for a substantial

de-leveraging of the Company’s balance sheet and return the Company to profitability. The

Foreign Representative therefore respectfully submits that the Chapter 15 Debtors have

commenced the Canadian Proceeding for a reorganization purpose, as required by § 101(23).

       93.     Courts frequently recognize that a Canadian restructuring proceeding under the

CBCA constitutes a “foreign proceeding.” See, e.g., In re Catalyst Paper Corporation, Case No.

XX-XXXXXXX (CSS), Dkt. No. 72 (Bankr. D. Del. Jan. 20, 2017) (granting recognition of a

proceeding under the CBCA as a foreign main proceeding); In re Mega Brands Inc., Case No. 10-

10485 (CSS), Dkt. No. 39 (Bankr. D. Del. Mar. 23, 2010) (same); In re Tembec Indus., Inc., Case

No. 08-13435 (RDD), Dkt. No. 14 (Bankr. S.D.N.Y. Oct. 31, 2008) (same).




                                                  30
         Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 31 of 38



         94.      Accordingly, this Court should find that the Canadian Proceeding satisfies

§ 101 (23) and constitutes a “foreign proceeding” as required by § 1517.7

II.      The Foreign Representative Qualifies as a Foreign Representative

         95.      In addition to qualifying as a foreign proceeding as defined in the Bankruptcy Code,

to obtain recognition under chapter 15, the Canadian Proceeding must have a “foreign

representative.” See 11 U.S.C. § 1517.

         96.      The Foreign Representative submits that he commenced the Chapter 15 Cases as a

duly appointed and authorized “foreign representative” within the meaning of § 101(24). Section

101(24) provides as follows: “The term ‘foreign representative’ means a person or body, including

a person or body appointed on an interim basis, authorized in a foreign proceeding to administer

the reorganization or the liquidation of the debtor’s assets or affairs or to act as a representative of

such foreign proceeding.” 11 U.S.C. § 101(24).




7
          In addition, the Foreign Representative submits that recognition of the Canadian Proceeding and any orders
that issue from the Canadian Court during the pendency of the Canadian Proceeding would not be “manifestly contrary
to the public policy of the United States” so as to justify this Court's exercise of its discretion under Bankruptcy Code
§ 1506 to refuse to recognize the Canadian Proceeding. Indeed, as a sister common law jurisdiction, courts “have
consistently extended comity to Canadian bankruptcy proceedings.” Smith v. Dominion Bridge Corp., 1999 WL
111465, at *3 (E.D. Pa. 1999).



                                                             31
       Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 32 of 38



       97.    The Canadian Court specifically authorized the Foreign Representative to

commence this chapter 15 proceeding. Concurrently herewith, and attached hereto as Exhibit B,

the Foreign Representative has filed a copy of the order entered by the Canadian Court

commencing the Canadian Proceeding and appointing the Foreign Representative with authority

to commence the Chapter 15 Cases (the “Preliminary Interim Order”). Thus, the Foreign

Representative submits that he has met the requirements of § 101(24). Cf. In re SPhinX, Ltd., 351

B.R. 103, 116-17 (Bankr. S.D.N.Y. 2006), aff’d 3 71 B.R. 10 (S.D.N.Y. 2007) (noting that the

foreign representatives had submitted a “copy of the Cayman Court’s order appointing them to

administer the Debtors’ winding up under the Companies Law and authorizing their

commencement of these chapter 15 cases, thereby satisfying Bankruptcy Code § 101 (24)”).




                                                 32
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 33 of 38



III.   The Canadian Proceeding is a Foreign Main Proceeding for the Chapter 15
       Debtors, or in the Alternative, a Foreign Non-Main Proceeding

       98.     The Canadian Proceeding constitutes a “foreign main proceeding” for the Chapter

15 Debtors as defined in § 1517(b)(l). Section l5l7(b)(1) provides that a “foreign main proceeding”

is a “foreign proceeding” pending in the country where the debtor has its center of main interests,

or COMI. 11 U.S.C. § 1517(b)(l). Section 1516(c) provides that, “in the absence of evidence to

the contrary, the debtor’s registered office ... is presumed to be the center of the debtor’s main

interests.” 11 U.S.C. § 1516(c); In re Bear Stearns High-Grade Structured Credit Strategies

Master Fund, 374 B.R. 122, 127 (Bankr. S.D.N.Y. 2007), aff’d 389 B.R. 325 (S.D.N.Y. 2008).

However, the presumption that the location of the debtor’s registered office is also the debtor’s

COMI was adopted merely for “speed” and administrative convenience, and is therefore

rebuttable. In re SPhinX, Ltd., 351 B.R. 103, 117 (Bankr. S.D.N.Y. 2006), aff’d 371 B.R. 10

(S.D.N.Y. 2007) (citing H.R. Rep. 109-31, pt. 1, 109th Cong., 1st Sess. at 112-13 (2005)). And,

as described below, courts look to a number of factors to determine a debtor’s COMI. Bear

Stearns, 374 B.R. at 129-30 (finding that COMI did not lie at the location of the debtor’s registered

office in the Cayman Islands, as administration of the debtor’s business occurred in the U.S., and

its principal interests, assets, and management resided in the U.S.).




                                                   33
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 34 of 38



       99.     Though the Bankruptcy Code does not specify the factors to determine a debtor’s

COMI, courts have generally identified five relevant factors. These factors include: (a) the location

of the debtor’s headquarters; (b) the location of those persons or entities managing the debtor

(which, in certain instances, could be the holding company headquarters); (c) the location of the

debtor’s primary assets; (d) the location of the majority of the debtor’s creditors or of a majority

of the creditors affected by the case; and (e) the jurisdiction whose law would apply to most

disputes. Bear Stearns, 389 B.R. at 336 (citing SPhinX, 351 B.R. at 116-17; In re Tradex Swiss

AG, 384 B.R. 34, 43 (Bankr. D. Mass. 2008)); Betcorp, 400 B.R. at 287-88 (discussing Bear

Stearns, Tradex and certain European insolvency law cases for COMI analysis). “The flexibility

inherent in chapter 15 strongly suggests, however, that [a] court should not apply such factors

mechanically,” but with an eye toward “chapter 15’s emphasis on protecting the reasonable

interests of parties in interest pursuant to fair procedures and the maximization of the debtor’s

value.” SPhinX, 351 B.R. at 117.

       100.    An analysis of these factors demonstrates that Canada constitutes the Chapter 15

Debtors’ COMI.

       101.    The Location of the Chapter 15 Debtors’ Headquarters. The Chapter 15 Debtors’

corporate headquarters is in Calgary, Canada.

       102.    The Location of Those Persons or Entities Managing the Chapter 15 Debtors. As

stated above, the large majority of the Chapter 15 Debtors’ directors and/or executive officers

reside and work in Calgary, Canada. Further, all strategic planning and key decision-making for

the Chapter 15 Debtors takes place in Canada.




                                                   34
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 35 of 38



       103.    The Location of the Chapter 15 Debtors’ Primary Assets. While the Chapter 15

Debtors hold valuable assets in the United States, their assets in Canada are also significant and

are key to their businesses. Furthermore, the Chapter 15 Debtors have more employees in Canada

than in any other country, including the United States (as of June 2020, the Chapter 15 Debtors

had 634 employees in Canada, compared to 399 employees in the United States).

       104.    The Location of the Majority of the Chapter 15 Debtors’ Creditors Affected By the

Canadian Proceeding. Holders of the Unsecured Notes are the only Chapter 15 Debtors’ Creditors

affected by the Canadian Proceeding. The Unsecured Note Trustee is located in the United States.

       105.    The Jurisdiction Whose Law Would Apply To Most Disputes. The Credit Facility

is governed by the laws of Canada applicable therein. The Second Lien Notes and the Unsecured

Notes are governed by the laws of the State of New York. As for the Recapitalization Transaction,

the relevant agreements identify Canadian law as governing disputes.

       106.    The Foreign Representative respectfully submits that the aforementioned factors,

on balance, weigh in favor of a finding that the Chapter 15 Debtors’ COMI lies in Canada, and

that this Court should accordingly reach that finding and recognize the Canadian Proceeding as a

“foreign main proceeding” under§ 1517(b) with respect to the Chapter 15 Debtors. At a minimum,

the Foreign Representative respectfully submits that the aforementioned factors establish that the

Chapter 15 Debtors have an “establishment” in Canada within the meaning of § 1502(2) of the

Bankruptcy Code, and that, accordingly and in the alternative, the Court should recognize the

Canadian Proceeding as a “foreign non-main proceeding” within the meaning of § 1502(5) of the

Bankruptcy Code.




                                                 35
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 36 of 38



IV.    The Court Should Recognize and Enforce the Canadian Court’s Orders

       107.    Enforcement and recognition of the Canadian Court’s orders in connection with the

Canadian Proceeding aligns with the purposes of chapter 15 and the Canadian Proceeding, and the

Court should give such orders full force and effect. As set forth in the preamble to the Model Law

on Cross-Border Insolvency, the Model Law seeks to promote: “(a) cooperation between the courts

and other competent authorities of this State and foreign States involved in cases of cross-border

insolvency; (b) greater legal certainty for trade and investment; (c) fair and efficient administration

of cross-border insolvencies that protects the interests of all creditors and other interested persons,

including the debtor; (d) protection and maximization of the value of the debtor’s assets; and (e)

facilitation of the rescue of financially troubled businesses, thereby protecting investment and

preserving employment.”         See Model Law on Cross-Border Insolvency, available at

www.uncitral.org.

       108.    Bankruptcy Code § 1521(a) permits the Court to, “where necessary to effectuate

the purpose of [chapter 15] ... at the request of the foreign representative, grant any appropriate

relief.” 11 U.S.C. § § 1521(a). Section 1521 also sets forth various forms of relief that may be

granted upon recognition of a foreign proceeding, including “entrust[ing] the distribution of all or

part of the debtor’s assets in the U.S. to the foreign representative.” 11 U.S.C. § 1521(b). Further,

§§ 1525 and 1527, when read in conjunction, direct this Court to cooperate “to the maximum extent

possible” with the Canadian Court regarding “the coordination of the administration and

supervision” of the Chapter 15 Debtors’ assets and affairs. 11 U.S.C. §§ 1525, 1527(3).




                                                    36
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 37 of 38



       109.    Here, recognition and enforcement of the Canadian Court’s orders certainly serves

the purposes of chapter 15 and the Canadian Proceeding. The Chapter 15 Debtors’ restructuring

and the Canadian Proceeding rely on a highly choreographed and detailed set of steps and

transactions. Without deference to the Canadian Proceeding, and enforcement of Canadian Court

orders in the U.S., the Chapter 15 Debtors cannot obtain certainty and closure in the

Recapitalization Transaction, and hence cannot restructure.

       110.    In short, the Canadian restructuring cannot happen without U.S. Court assistance,

and the Foreign Representative respectfully submits that under the circumstances the Chapter 15

Debtors represent the proverbial “poster children” for the relief requested herein.

                                         CONCLUSION

       111.    The Foreign Representative respectfully submits that the Petition satisfies the

requirements for recognition of: the Canadian Proceeding as a “foreign main proceeding” with

respect to the Chapter 15 Debtors, and Ronald P. Mathison as the Chapter 15 Debtors’ “foreign

representative.”   Further, the Court should recognize the Canadian Court orders issued in

connection therewith.

                                             NOTICE

       112.    The Foreign Representative has provided notice of the Petition, pursuant to

Bankruptcy Rule 2002(q), to: (a) the Office of the United States Trustee; (b) the Securities and

Exchange Commission; (c) all parties to litigation currently pending in the United States in which

any of the Chapter 15 Debtors is a party; (d) the First Lien Agent; (e) the Second Lien Note Trustee;

(f) the Unsecured Note Trustee; and (g) all parties required to be given notice under Bankruptcy

Rule 2002(q)(1) of which the Petitioner is aware. In light of the relief requested, the Foreign

Representative submits that no further notice is necessary.




                                                   37
        Case 20-33529 Document 3 Filed in TXSB on 07/14/20 Page 38 of 38



                                      NO PRIOR REQUEST

       113.    No prior request for the relief sought in this Petition has been made to this or any

other court.

       WHEREFORE, the Foreign Representative respectfully requests entry of an order,

substantially in the form attached hereto as Exhibit A, granting the relief requested herein and

such other and further relief as is just and proper.


Dated: July 14, 2020
                                               LATHAM & WATKINS LLP

                                               /s/ Caroline A. Reckler____________

                                               Caroline A. Reckler (IL 6275746)
                                               330 North Wabash Avenue, Suite 2800
                                               Chicago, IL 60611
                                               Telephone: (312) 876-7700
                                               Facsimile: (312) 993-9767
                                               Email: caroline.reckler@lw.com

                                               -and-

                                               Adam J. Goldberg (pro hac vice admission pending)
                                               885 Third Avenue
                                               New York, New York 10022-4834
                                               Telephone: (212) 906-1200
                                               Fax: (212) 751-4864
                                               Email: adam.goldberg@lw.com

                                               -and-

                                               PORTER HEDGES LLP

                                               John F. Higgins (TX 09597500)
                                               Eric M. English (TX 24062714)
                                               1000 Main Street, 36th Floor
                                               Houston, Texas 77002
                                               Telephone: (713) 226-6000
                                               Fax: (713) 226-6248
                                               Email: jhiggins@porterhedges.com
                                                      eenglish@porterhedges.com

                                               Co-Counsel to the Foreign Representative and the
                                               Debtors




                                                       38
